Opinion issued December 22, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00778-CV
                            ———————————
                      MARYANNE PHILLIPS, Appellant
                                         V.
                STARWOOD WAYPOINT TRS LLC, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1080615


                          MEMORANDUM OPINION

      Appellant has filed a “Motion for Nonsuit” that we construe as a motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). No other party has filed a notice

of appeal and no opinion has issued. See id. 42.1(c). Further, although appellant

failed to include a certificate of conference in her motion, appellant’s motion
includes a certificate of service, more than ten days have passed since the motion

was filed, and no party has responded to the motion. See id. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See id. 42.1(a)(1).

We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                         2